Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-8 (FileNo. 333-105083) of HepaLife Technologies, Inc. and Subsidiary (adevelopment stage company) ("theCompany") of our report dated March26, 2010, on our audits of the consolidated balance sheets of HepaLife Technologies, Inc. and Subsidiary as of December31, 2009 and 2008, and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for the years then ended, and for the period from October21, 1997 (date of inception) to December31, 2009. /S/ PETERSON SULLIVAN LLP Seattle, Washington March 31
